 


109 HR 172 IH: Asthma Awareness, Education and Treatment Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 172 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Health and Human Services to carry out programs regarding the prevention and management of asthma, allergies, and related respiratory problems, to establish a tax credit regarding pest control and indoor air quality and climate control services for multifamily residential housing in low-income communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Asthma Awareness, Education and Treatment Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Asthma is a chronic lung condition that affects an estimated 14,600,000 Americans, including 4,800,000 children. 
(2)An estimated 40,000,000 to 50,000,000 Americans suffer from allergies, including allergic asthma. 
(3)Asthma is the most common chronic respiratory disease of children, accounting for 25 percent of school absenteeism, and is the third leading cause of preventable hospitalizations. 
(4)During the period 1980 through 1994 the prevalence of pediatric asthma increased by 72 percent, and the percentage of preschool children with asthma increased by 160 percent. 
(5)The prevalence of asthma is greater in women than in men (5.6 percent of women as compared to 5.1 percent of men). 
(6)Asthma has a disparate impact on low income families, i.e, a family of four with an income of less than $17,650. In households with an annual income of less than $10,000, 79.2 of 1,000 individuals who are under the age of 45 have asthma, while in families with an annual income of between $20,000 and $35,000, 53.6 of 1,000 individuals under the age of 45 have asthma. 
(7)In 1997, more than 5,000 Americans died from asthma attacks. During the period 1993 through 1995, the average number of deaths from asthma for African Americans was 38.5 deaths per million individuals, while the average for Caucasians was 15.1 deaths per million. 
(8)Asthma is estimated to cost the United States over $12,000,000,000 annually and the rise in the prevalence of asthma will lead to higher costs in the future. 
(9)African Americans are five times more likely than other segments of the population to seek care for asthma at an emergency room. 
(10)The asthma death rate is four times higher among African American children and two times higher among all African Americans. 
(11)Exercise improves the physical and psychological well-being of children. Children with asthma require treatment programs that are tailored to their unique needs because in some instances, exercise can trigger negative response among asthmatics. 
3.Grants for projects for asthma-related activities for low-income communities 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) may make grants to public and nonprofit private entities for the purpose of carrying out projects to provide for individuals in low-income communities— 
(1)screenings and referrals regarding asthma, allergies, and related respiratory problems in accordance with subsection (b); 
(2)information and education regarding such conditions in accordance with subsection (c); and 
(3)workshops regarding such conditions that are provided for parents, teachers, physical education instructors, school nurses, school counselors, athletic coaches, and other individuals who serve in supervisory roles of children in such communities. 
(b)Screenings and referralsThe Secretary shall ensure that screenings and referrals regarding asthma, allergies, and related respiratory problems under subsection (a) are comprehensive, and that the settings in which the screenings and referrals are provided include— 
(1)traditional medical settings such as hospitals, health clinics, and the offices of physicians; and 
(2)nontraditional settings for the provision of such services, such as nurseries, elementary and secondary schools, community centers, public housing units, volunteer organizations, convenience stores, local governmental offices, day care centers, sites that offer nutrition-related services for women, infants, and children, and governmental offices that provide cash assistance for low-income individuals. 
(c)Information and educationThe Secretary shall ensure that information and education on asthma, allergies, and related respiratory problems under subsection (a) is provided in accordance with the following: 
(1)The information and education is provided in the language and cultural context that is most appropriate for the individuals for whom the information and education is intended. 
(2)The information and education includes information and education to increase understanding on the following: 
(A)The symptoms of the conditions. 
(B)Preventing the conditions. 
(C)Monitoring and managing the conditions, including— 
(i)avoiding circumstances that may cause asthma attacks or other respiratory problems; and 
(ii)being aware of appropriate medication options, such as the need as appropriate to keep in one’s possession an asthma inhaler. 
(D)The importance of developing a treatment plan that permits asthmatic children to regularly engage in sports and other physical activities. 
(3)The settings in which the information and education are provided include traditional settings such as the settings described in subsection (b)(1) and nontraditional settings such as the settings described in subsection (b)(2). 
(d)Evaluations of projectsThe Secretary shall (directly or through contract) provide for the evaluation of projects carried under subsection (a), including— 
(1)determining the number of low income children and adults who have received screenings and referrals through the projects; 
(2)determining the extent to which the projects have had an effect on the manner in which individuals served by the projects prevent and manage asthma, allergies, and related respiratory problems; and 
(3)evaluating the effectiveness of materials used in providing information and education. 
(e)Inclusion in project of local community-based organizationA condition for the receipt of a grant under subsection (a) is that— 
(1)the applicant for the grant be a community-based organization that provides services in the low-income community in which the project under such subsection is to be carried out; or 
(2)the applicant for the grant demonstrate to the Secretary that one or more representatives from such an organization will play a substantial role in carrying out the project. 
(f)Application for grantThe Secretary may make a grant under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(g)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $8,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. 
4.National media campaign to provide asthma-related information 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) may make awards of contracts to provide for a national media campaign to provide to the public and health care providers information on asthma, allergies, and related respiratory problems, with priority given to the occurrence of such conditions in children. Funds for the campaign will be spent from the appropriated sum of $5,000,000. 
(b)Certain requirementsThe Secretary shall ensure that the national media campaign under subsection (a) is carried out in accordance with the following: 
(1)The campaign provides information regarding the prevention and management of asthma, allergies, and related respiratory problems. 
(2)With respect to a community in which the campaign is carried out— 
(A)the campaign provides information regarding the availability in the community of programs that provide screenings, referrals, and treatment regarding such conditions and training in managing the conditions; and 
(B)the campaign is carried out in the language and cultural context that is most appropriate for the individuals for whom the campaign is intended.The campaign message, while tailored to the affected population, should have universal appeal and application to populations with different demographic backgrounds. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $600,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. 
5.Tax credit for donations of pest control services and heating, ventilation, and air conditioning services 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45J.Credit for donations of pest control services and heating, ventilation, and air conditioning services 
(a)In generalFor purposes of section 38, in the case of a taxpayer engaged in the trade or business of providing pest control services or heating, ventilation, and air conditioning services, the donation credit determined under this section for the taxable year is an amount equal to the aggregate cost (including wages) paid or incurred by the taxpayer during the taxable year in providing qualified pest control services and qualified heating, ventilation, and air conditioning services. 
(b)Provider must be licensedNo amount shall be taken into account for purposes of subsection (a) by a taxpayer unless the taxpayer is licensed and certified in the type of service provided. 
(c)DefinitionsFor purposes of this section— 
(1)In generalThe terms qualified pest control services and qualified heating, ventilation, and air conditioning services means pest control services or heating, ventilation, and air conditioning services (as the case may be) provided without charge in— 
(A)any public housing (as defined in section 3(b) of the United States Housing Act of 1937), or 
(B)any multifamily residential rental property if it is reasonably expected that at least 75 percent of the occupants of the dwelling units have incomes below 200 percent of the official poverty line,but only if such services are part of a good faith effort (including follow-up treatments) to locate the source(s) of pest or indoor air quality problems known to trigger symptoms of asthma or allergies, remedy the problem, and provide maintenance services that will keep indoor air climates free of pest and indoor air allergens and if such services are verified in such manner as the Secretary shall prescribe. 
(2)Pest control servicesFor purposes of paragraph (1), the term pest control services means services— 
(A)to eliminate cockroaches, dust mites, animal dander, and mold, and 
(B)to eliminate mice, rats, vermin, and other rodents. 
(3)Heating, ventilation, and air conditioning servicesThe term heating, ventilation, and air conditioning services shall include source remediation of poor indoor air quality.. 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)in the case of a taxpayer engaged in the trade or business of providing pest control or heating, ventilation, and air conditioning services (as defined in section 45J(c), the donation credit determined under section 45J.. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45J. Credit for donations of pest control services and heating, ventilation, and air conditioning services. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
6.Grant program regarding awareness of tax credit for donations of pest control and climate control servicesThe Secretary of Health and Human Services shall, directly or through grants or contracts, carry out a program to disseminate information about the pest and ventilation initiative under section 45J of the Internal Revenue Code of 1986. 
7.Research on relationship between air pollutants and asthma-related problems 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), in consultation with the Administrator of the Environmental Protection Agency, shall (directly or through grants and contracts) provide for the conduct of research for the purpose of determining whether and to what extent there is a causal relationship between air pollutants and the occurrence of asthma, allergies, and related respiratory problems. 
(b)Requirement regarding clinical participants 
(1)In generalIn providing for the conduct of clinical research under subsection (a), the Secretary shall give priority to providing to individuals described in paragraph (2) opportunities to undergo clinical evaluations for purposes of the research. 
(2)Relevant populationsFor purposes of paragraph (1), the individuals referred to in this paragraph are individuals who are residents of communities in which the average family income is at or below 200 percent of the official poverty line, as established by the Director of the Office of Management and Budget and revised by the Secretary in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981. 
8.Coordination of Federal activities to address asthma-related health care needs 
(a)In generalThe Director of the National Heart, Lung, and Blood Institute shall, through the National Asthma Education Prevention Program Coordinating Committee— 
(1)identify all Federal programs that carry out asthma-related activities; 
(2)develop, in consultation with appropriate Federal agencies and professional and voluntary health organizations, a Federal plan for responding to asthma; and 
(3)not later than 12 months after the date of enactment of this Act, submit recommendations to the Congress on ways to strengthen and improve the coordination of asthma-related activities of the Federal Government. 
(b)Representation of the Department of Housing and Urban DevelopmentA representative of the Department of Housing and Urban Development shall be included on the National Asthma Education Prevention Program Coordinating Committee for the purpose of performing the tasks described in subsection (a). 
(c)Authorization of appropriationsOut of any funds otherwise appropriated for the National Institutes of Health, $5,000,000 shall be made available to the National Asthma Education Prevention Program for the period of fiscal years 2006 through 2010 for the purpose of carrying out this section. Funds made available under this subsection shall be in addition to any other funds appropriated to the National Asthma Education Prevention Program for any fiscal year during such period. 
9.Compilation of data by Centers for Disease Control and PreventionThe Director of the Centers for Disease Control and Prevention, in consultation with the National Asthma Education Prevention Program Coordinating Committee, shall— 
(1)conduct local asthma surveillance activities to collect data on the prevalence and severity of asthma and the quality of asthma management, including— 
(A)telephone surveys to collect sample household data on the local burden of asthma; and 
(B)health care facility specific surveillance to collect asthma data on the prevalence and severity of asthma, and on the quality of asthma care; and 
(2)compile and annually publish data on— 
(A)the prevalence of children suffering from asthma in each State; and 
(B)the childhood mortality rate associated with asthma nationally and in each State. 
 
